SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH September, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. Publicly-held Company of Authorized Capital  CVM nº 016390 CNPJ no. 01.832.635/0001-18  NIRE no. 35.300.150.007 Av. Jurandir, 856, Lote 4, 1º andar CEP 04072-000, São Paulo/SP Announcement to the Market TAM S.A. (BM&FBovespa: TAMM4 and NYSE: TAM) , informs to the market that on September 2010 the Superior Court of Justice confirmed the decision that definitively releases the Company from paying the additional tariff, calculated at1% on the air fare for all air tickets sold by the regular domestic lines.In the light of such event, the Company shall revert the accounting provision thereof on R$ 585.9 million (R$ 386.7 net of income tax and social contribution), related to the period from June 2001 up to August 2010, when determining September 2010 results. No cost from such operation is included in the amount to be reversed. This should be viewed in the income statements of 2010 third quarter, causing positive impact on the Companys net income; however, no impact exists to the cash flow. São Paulo, September 16, 2010 Líbano Miranda Barroso Investors Relations Director of TAM S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 17, 2010 TAM S.A. By: /
